DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/7/2022 and 3/9/2022 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not of sufficient length to reasonably convey to one having ordinary skill in the art what is the technical disclosure what is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a body" in line 28. It is unclear what the metes and bounds are of this recitation in the claim. Specifically, is “a body” any object or “body”, or is the claim intending for the “a body” to be a human body and, if so, is the “a body” the body in which the heart assist pump is deliverable?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-13, and (14, 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 3), 2, and 4-13, respectively, of U.S. Patent No. 11,123,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims are merely semantic or wording differences and would be obvious to one having ordinary skill in the art upon a cursory review of the accompanying claims and disclosure.
Claims 1, 2, 7, 12, and (14, 15) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim (2, 4, 5, 12, 14), (3, 13), (7,18), 10, and (11, 21), respectively, of copending Application No. 17/446,046 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims are merely semantic or wording differences and would be obvious to one having ordinary skill in the art upon a cursory review of the accompanying claims and disclosure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious a system for assisting the blood circulation of a heart comprising a heart assist pump device deliverable to a heart and comprising an inflow tube defining a blood inflow path and having a section end insertable into a ventricle of the heart; a magnetically driven rotor axially aligned with the inflow tube and being rotatable within a surrounding rotor housing of the heart assist pump device to act upon blood flowing from the inflow tube toward the magnetically driven rotor, the magnetically driven rotor being rotatable about a central axis and being rigidly coupled to and axially adjacent to a first magnetic device that is located within the surrounding rotor housing; a second magnetic device axially aligned with the inflow tube and positioned to magnetically drive rotation of the magnetically driven rotor via a magneto coupling with the first magnetic device while being spaced apart and sealed from both the magnetically driven rotor and the first magnetic device by at least one sealing wall, the second magnetic device being positioned axially spaced apart from the magnetically driven rotor; and a blood outflow port positioned radially adjacent the magnetically driven rotor such that blood driven by the magnetically driven rotor is configured to exit the surrounding rotor housing in a direction substantially perpendicular from the blood inflow path and the central axis of the magnetically driven rotor, wherein the magneto coupling orients the magnetically driven rotor so that, in response to rotation of the magnetically driven rotor, the magnetically driven rotor remains entirely spaced apart from the surrounding rotor housing by the blood flowing from the inflow tube and to the blood outflow port in combination with the rest of the claimed limitations set forth in claim 1.
While the prior art to Terentiev (U.S. 2001/0039369) discloses delivering a heart assist pump 10 to the heart, where the heart assist pump comprises an inflow tube 22, a magnetically driven rotor 26 rigidly coupled to a first magnetic device 27/28, and a second magnetic device 40 axially aligned with the inflow tube and positioned to magnetically drive rotation of the magnetically driven rotor via a magneto coupling with the first magnetic device (see Figure 1 and paragraph [0068]), Terentiev fails to disclose that the first magnetic device is located in a rotor housing that surrounds the magnetically driven rotor. Rather, the first magnetic device of Terentiev is integral with the magnetically driven rotor. The prior art to Akdis (U.S. 2011/0238172) which was cited by the Applicant discloses a structure very similar to Terentiev and likewise fails to disclose that the first magnetic device is located in a rotor housing that surrounds the magnetically driven rotor. The prior art, neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792